Applicant’s election without traverse of the species as noted on page 2 of the reply filed on 7/23/21 is acknowledged.  Applicants indicate that claim 4 does not read upon the chosen species but the Examiner disagrees as a “divalent urethane group” (elected species for A) is also known as a carbamate group.  As such claims 1 to 9 and 12 to 14 are currently under consideration.

Claims 1 to 9 and 12 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Reference to “the polymer backbone” in claim 1 lacks antecedent basis as the backbone is required to be organic, not polymeric.
	In claim 1 it is confusing to state that the polyol is linear and has a functionality of 2 to 4 since a linear polymer suggests a functionality of 2.  This confusion is furthered by the requirement that the polyol be free of groups pendant from the backbone, as this would eliminate any branching or pendant –OH groups from the backbone.  It raises the question as to how the linear ethylene oxide can have more than 2 –OH groups if there are no groups pendant from the backbone.
	Such confusion is found in claim 8 as well, in which the linear ethylene oxide has a functionality of about 3.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 to 4, 6, 7 and 12 to 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanjek et al.
	Stanjek et al. teach a crosslinkable silicone composition that contains polymers referred to as (A) and (B) in paragraphs 15 to 33.  
	Compound (A) therein corresponds to the claimed silane functional additive.  See specifically paragraph 47 which shows that this is the reaction product of a mixture of an isocyanate silane and a polyol having a functionality of 2.  Of particular importance see paragraphs 45 and 46 which teach a specific Y group of polyoxyethylene that meets the requirement of a linear ethylene oxide backbone.  This is a specifically delineated and named Y group such that this claimed feature is anticipated by Stanjek et al.
	Compound (B) corresponds to the claimed silane modified polymer of structure (I).  
	In addition to these compounds there are various teachings of compounds that meet the requirement of a crosslinker.  See for instance paragraphs 70 and 110.
	Regarding there “wherein” requirement, the Examiner notes that the presence of the compound (A) as found in Stanjek et al. will improve strength and elongation of the composition having only (B) as compound (A) has more Si-alkoxy groups to undergo crosslinking and curing, resulting in a stronger product. On the other hand, products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses claims are necessarily present.  
	In this manner claim 1 is anticipated.
	For claim 2 note that the Z group in Stanjek et al. corresponds to claimed B.  Paragraphs 45 and 46 teach polyurethane, polyether and polycarbonate, with polyoxy-alkylene (polyether) being preferred.
	For claim 3 note that polyoxyethylene is water miscible.
	For claim 4 see again paragraph 24 which shows a carbamate group.
	For claim 6 see again paragraphs 15 and 24.

	For claim 12 see paragraph 105.
	For claims 13 and 14 see paragraphs 179 and 185 and on.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stanjek et al.
	While Stanjek et al. do not teach this specific amount of each in the total compo-sition, they do teach amounts that would lead one having ordinary skill in the art to find such amounts obvious.  See for instance paragraph 34 which teaches a preferred amount of 100 parts (A) to 10 to 100 parts (B) and paragraph 128 which teaches a total of (A) and (B) in the composition of preferably between 15 and 65 wt%.  
	Thus (A) and (B) can be in an equal amount such that when the total amount of (A) and (B) is 60% there will be 30 parts of each, which meets the claimed range.  This is but one of many scenarios in which the prior art components can be present in amounts as claimed.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  In this manner claim 5 is rendered obvious by Stanjek et al.

Claims 1 to 4, 6, 7, 13 to 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porsch et al.
	Porsch et al. teach a silane terminated polyurethane composition with high strength and elongation that includes a combination of three different polymers which can read on the claimed components differently.
	In an anticipatory manner, see the following.
	Porsch et al. teach a silane terminated polymer a) starting on paragraph 6 which corresponds to the claimed silane functional additive.  See paragraph 10 which teaches that it is formed by the reaction between a polyol and an isocyanate silane.  See specifically paragraph 46 which specifically delineates polyethylene glycol as a polyol therein such that this anticipates the polyol requirement having linear ethylene oxide 
	These teachings Porsch et al. anticipate the claimed silane functional additive.
	For claimed silane modified polymer (I) please see the silane terminated diiso-cyanate b) in paragraph 12 which meets this requirement, keeping in mind that B is defined as an organic backbone (which is what will result when the aminosilane reacts with a diisocyanate).
	On the other hand the compound c) can meet the silane modified polymer (I).  See for instance a preferred compound c) as found in paragraph 54.  
	These two teachings in Porsch et al. meet the claimed silane modified polymer.
	For the claimed crosslinker see compounds such as the silanes in paragraph 95 which will undergo crosslinking.  Also note that the compounds b) and c) undergo cross-linking such that the compound not considered to meet the silane modified polymer can meet this requirement.
	Regarding the wherein clause, as can be seen from paragraph 3 the composition therein possesses high strength and elongation such that this would reflect an improve-ment over compositions that do not contain the silane functional additive.  On the other hand, as noted supra, products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  If the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  
	For claim 2 see paragraph 54 which shows a polyether meeting this claim. 
	For claim 3 note that polyethylene glycol is water soluble.
	For claim 4 see the carbamate groups in paragraph 54 as well as the urea groups formed in the diisocyanate reaction product in paragraph 12.
	For claim 6 see the reactant in paragraph 12 and the product in paragraph 54.
	For claim 7 note that the Si bonded alkoxy groups in each of the reactants under-go moisture curing to crosslink.
.

Claims 5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porsch et al.
	For claim 5, the Examiner notes that paragraph 69 teaches amounts of each polymeric reactant noted above.  In addition to this, though, please see paragraph 81 which teaches amounts of other components which can be present in small and large amounts including up to 80 wt% filler or up to 30 wt% colorant, among others.  As such it is clear that the amount of each polymer in the final composition can vary depending on the results desired and the additional ingredients included.  It would have been within the skill of the ordinary artisan to adjust the components therein, during routine optimiz-ation and/or experimentation, to determine the useful amounts.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  In this manner the skilled artisan would have found amounts of each component within the claimed range to have been obvious.
	The rejection of claims 8 and 9, which require a tri functional polyol having a linear ethylene oxide backbone, requires a different analysis of the components in Porsch et al.  
	Rather than the polymer in paragraph 10 corresponding to the claimed silane functional additive, this rejection relies on the trisilane component in paragraph 15 as corresponding to the claimed silane functional additive.
	One can see that paragraph 54 teaches an additive as claimed but containing propylene oxide in the backbone rather than ethylene oxide.  As can be seen from para-graph 46 such polyols can be used in the alternative when forming the products therein. See specifically paragraph 80 which teaches that polyols described for one component can be used in the other components.
	As such the skilled artisan would have found this embodiment of the claimed silane functional additive obvious, considering the teachings in paragraphs 46 and 54 among others.  Since both the silane terminated polyurethane a) and silane terminated 
	For claim 12 the Examiner acknowledges that paragraph 93 only teaches metal catalysts but the skilled artisan would recognize that there are other catalysts that can be used in the alternative, for instance amine based catalysts. The use of such catalysts will avoid the unpleasant properties associated with heavy metals in the composition such that the skilled artisan would have found this difference to have been obvious.

Claims 1 to 7 and 12 to 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/114376, as interpreted by Peeters et al.
	Peeters et al. teach a crosslinkable silicone composition that contains a polymer referred to as (A) taught in paragraphs 14 and on. Of particular importance see para. 65 which teaches that this polymer can be the reaction product of an isocyanate silane and a hydroxy terminated polyoxyalkylene polymer.  Paragraph 57 teaches polyoxyethylene diols.  This is a specifically delineated and named polymer such that this claimed feature is anticipated by Peeters et al.
	Compound (P) corresponds to the claimed silane modified polymer of structure (I).  See paragraph 76 and on which teaches this compound.
	In addition to these compounds there are various teachings of compounds that meet the requirement of a crosslinker.  See for instance paragraph 119 and on which teaches a silane compound having 2 to 10 ethyloxy groups.
	Regarding there “wherein” requirement, see paragraph 86 which teaches that the Si-alkoxy groups on the polymer backbone of (a) results in high strength and elongation of the composition.  On the other hand, products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  
	In this manner claim 1 is anticipated.
	For claim 2 see paragraph 80 which teaches a preferred polyether backbone for the polymer (P) corresponding to claimed B.  
	For claim 3 note that polyoxyethylene is water miscible.

	For claim 6 see the definition of X in paragraph 77.
	For claim 7, note that both polymers possess Si bonded alkoxy groups that will form a crosslinked network when cured.  See also paragraph 1.
	For claim 12 see paragraphs 129 and on..
	For claims 13 and 14 see paragraph 176.
	For claims 8 and 9 see paragraph 57 which specifically teaches, and thus anticipates, polyoxyethylene triol.  As noted supra, polyoxyethylene will inherently possess a degree of solubility in water such that it can be considered water miscible.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/114376, as interpreted by Peeters et al.
	For claim 5, the Examiner notes that paragraph 87 teaches amounts of each of (A) and (P) as noted above.  In addition to this, though, please see paragraphs 145 and on which teach amounts of other components which can be present in small and large amounts including up to 200 parts by weight filler or up to 20 parts by weight of a property modifier, among others.  It is clear that the amount of each polymer in the final composition can vary depending on the results desired and the additional ingredients included.  It would have been within the skill of the ordinary artisan to adjust the compo-nents therein during routine optimization and/or experimentation to determine the useful amounts.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  In this manner the skilled artisan would have found amounts of each component within the claimed range to have been obvious.
	
Roesler et al. is cited as being of general interest.  This reference does not appear to teach a composition that is any “closer” to the claims than the references cited supra.  A rejection has not been made over this reference at this time to avoid redundancy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
9/29/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765